*303ON REHEARING.
SOMERVILLE, J.
On the original hearing I concurred in the foregoing opinion of the Chief Justice, and in the affirmance of the chancellor’s decree overruling the demurrer to the bill of complaint.
On appellant’s application a rehearing was granted, the affirmance set aside, and a judgment of reversal entered, in which Anderson, McClellan, Sayre, and Somerville, JJ., concurred, but no opinion was then filed expressive of the views of the majority.
I now undertake to explain the reasons for my action on the first application for rehearing, and to state the principles which I think properly directed that result.
1. I adhere to the conclusion reached on the original hearing that the purchaser at the mortgage sale under the power was in such privity with the mortgagor as to entitle him to the reformation of a misdescription in the mortgage, equally with the mortgagee. I regard it as immaterial that, by reason of a defective execution of the deed of sale, the purchaser acquired only an equitable title thereby; nor do I think the fact that the mortgagees individually joined in the execution of the foreclosure deed was essential to the purchaser’s equity of reformation. Had no deed been executed to the purchaser at all, nor any memorandum made, its omission could be availed of to defeat the sale only by the mortgagee or the purchaser. — Cooper v. Hornsby, 71 Ala. 62; Mewburn’s Heirs v. Bass, 82 Ala. 622, 2 South. 520.
I can find no support either in reason or authority for the proposition that the purchaser at a mortgage foreclosure sale under the poiver is not as much entitled to reform a perpetuated mistake in the deeds *304constituting his chain of title, as any other subvendee.
In Williams v. Hatch, 38 Ala. 338, where a bill was filed by a mortgagee to correct the description in his mortgage after a foreclosure sale under the power, although relief was denied, it seems to be clearly implied that as purchaser he could have maintained the bill; for it was said: The only title which the complainant alleges is a title as mortgagee, and the only relief he seeks is in his character as mortgagee; but the proof shows that'he has parted with his title as mortgagee, and that, if he has any right to- relief at all, it is in the distinct character of purchaser of the mortgage title. This variance between the allegations and the proof is fatal to the complainant’s case in its present form.”
In several later cases purchasers at such foreclosure sales seem to have filed such bills, and relief has been granted without any point being made as to the effect of foreclosure on the right asserted.
In the recent case of Greer v. Watson, 170 Ala. 334, 54 South. 487, the precise point urns decided, viz., that “a purchaser at a mortgage foreclosure sale under power in the mortgage may sue to correct a mistake in the description in the mortgage.” The bill there was substantially like the present bill, and the point in question was fairly raised by a general demurrer to the bill for Avant of equity. It is true that the purchaser had not paid the purchase money, although he had received his deed; but that fact, if material at all, could only have Aveakened the complainant’s equity.
I see no reason for disturbing that decision noAV, even if its correctness were originally debatable. Nor can I appreciate the merit of the argument that the rule of caveat emptor, however vigorously it might be applied to foreclosure sales under judicial decree, has *305anything to do with the question. That rule varies in force and effect, and is applied in its fullest extent to judicial sales only. The purchaser assumes the risk of the regularity and validity of the proceedings upon which the sale is founded; and, even if the sale is in all respects valid, the purchaser succeeded to no greater right and no better title than had the person whose property is thus sold. “The purchaser succeeds to his rights and attitude in respect of the property sold, takes his shoes, stands in his place, acquires his interest as the same existed in his hands, subject to all infirmities of title then attaching to the estate, and to all equities, known or secret, which operated a limitation upon the nominal or apparent estate *' * * and if by reason of the existence of such rights, whether known or not, or discoverable or not, he takes nothing by his purchase, he cannot complain.” Per McClellan, J., in Lindsay v. Cooper, 94 Ala. 170, 11 South. 325, 16 L. R. A. 813, 33 Am. St. Rep. 105. In short, the purchaser stands as if he were a mere quitclaimee of the owner. And having once bound himself to buy, He cannot, in the absence of fraud in the immediate transaction, refuse for any reason to execute the purchase, nor rescind it when executed.
Sales by a trustee or mortgagee under power granted are sometimes characterized as quasi judicial. This, we apprehend, only in the same sense that they operate to cut off the right of redemption as effectually as would a sale under judicial decree. So it is generally declared that the rule of caveat emptor applies to such sales, but certainly not in the same sense or degree as to judicial sales proper. Our reports teem with cases in which purchasers at power sales have been treated as bona fide purchasers for value, and protected against secret claims and equities, whether existing in favor *306of third persons against the mortgagor, or in favor of the mortgagor against the mortgagee. — Hoots v. Williams, 116 Ala. 372, 22 South. 497; Kindred v. N. E. Mortg. Security Co., 116 Ala. 192, 23 South. 56; Sheridan v. Schimpf, 120 Ala. 475, 24 South. 940; Cahalan v. Monroe, 56 Ala. 303. The rule of caveat emptor in such cases means no more than that the mortgagee or trustee who makes the sale, as agent for the mortgagor, is not responsible for any failure of title whether due to irregularities in the sale or want of title in the mortgagor, and that the purchaser cannot urge such failure to defeat his absolute liability to pay the purchase price. If, however, the mortgagor warranted the title to the mortgagee, the purchaser may recover of the mortgagor for breach of that Avarranty. Clearly there is no break in the chain of personal privity merely because the sale is effected by an agent under a poAver of attorney, instead of by the oAvner in person. It is not apparent Avhy such a purchaser cannot go behind the face of his deed and avail himself of the equity, conceded to subvendees in general, to have a proven mistake corrected. To deny him relief Avould certainly be to sanction the destruction of a highly regarded equity on grounds that can scarcely be regarded as more than formal and technical.
It is, indeed, Avell settled in this state that a purchaser at a judicial sale — that is, a sale founded on and pursuant to a judgment or decree — cannot have corrected an alleged error in his deed, if the correction would Avork a variance from the judgment or proceedings from Avhich alone the deed draws its life; and, of course, he cannot, after the lapse of the term at Avhich the judgment is rendered, have altered the decree' itself where the record- does not furnish the evidence of the alleged mistake.- — Reddick v. Long, 124 Ala. 260, 27 *307South. 402; Henderson v. Hosfeldt, 124 Ala. 391, 27 South. 415; Stephenson v. Harris, 131 Ala. 470, 31 South. 445; Stewart v. Wilson, 141 Ala. 405, 37 South. 550, 109 Am. St. Rep. 33.
These cases clearly explain why a purchaser cannot go behind a judicial decree to correct a misdescription in, or omission from his official deed; and in none of them is there any allusion to the rule of caveat emptor. Indeed, in Stephenson v. Harris, supra, it is expressly recognized that sales not made pursuant to a judicial decree are in a separate class and not within the rule of the decision. — 131 Ala. 477, 31 South. 445.
I am aware of no case in any jurisdiction in which such relief has been denied because of a mere foreclosure under power of attorney.
2. The bill of complaint, the demurrer to which was overruled by the chancellor, does not show that complainant, as purchaser at the foreclosure sale, intended to buy other than the lands actually described in the mortgage, advertisement, and auctioneer’s deed to himself; in other words, it fails to allege any mistake in which complainant participated, and hence fails to show any privity on his part with respect to the error of description that -occurred as between the mortgagor and the mortgagee.
As I understand the law, a party who seeks to reform a written instrument must clearly show that the real agreement was something different, and that by reason of fraud or mistake the written memorial of that, agreement has failed to correctly express that to which the parties mutually agreed. — Berry & Co. v. Sowell, 72 Ala. 14. The very essence of his equity is that the instrument misrepresents his agreement. As stated by Mr. Pomeroy: “Where the same mutual mistake has-been repeated in each one of a chain of conveyances,. *308under such circumstances as to entitle any one of the vendees to a reformation as against his immediate vendor, the equity will work back through all, and entitle the last vendee to a reformation against the original vendor.” — 6 Pom. Eq. Jur. § 678.
The principle is well stated in Blackburn v. Randolph, 33 Ark. 119, 125: “What is meant, when the cases say that the mistake will only be corrected between the original parties and those claiming under them in privity, is, in effect, that the court will not interfere in favor of subsequent purchasers, who were simply ignorant of the former mistake, and may be presumed to have intended to take by the description used; nor against subsequent purchasers by the true description for valuable consideration, ivithout notice of-the former mistake(Italics ours.) This case has been twice cited with approval by this court.' — Tillis v. Smith, 108 Ala. 267, 19 South. 374; Jackson v. Lucas, 157 Ala. 54, 47 South. 224, 131 Am. St. Rep. 17.
In McGehee v. Lehman, Durr & Co., 65 Ala. 316, 318, where a mistake in the mortgage was carried into the sale and deed under the power granted, Brickell, C. J., in stating the foundation of the purchaser’s right to a reformation, said: “The mistake was of the numbers, subdivisions of sections, and of range and tOAvnship, in which the. lands Avere situate. The parties (meaning mortgagor and mortgagee), knew the lands intended to be conveyed' — there was no mistake as to them. But the mortgagor was mistaken as to their description according to the governmental surveys. Nor was there any error, mistake, or omission, other than this, as to the lands sold under the mortgage. The parties (meaning mortgagee and purchaser) knew the lands which were being sold, and that they were the *309lands actually intended to be conveyed by the mortgage.”
If a subvendee buy without knowledge of an error of description in a previous deed — if, in short, he buy merely by the description in his own deed, without reference to some specific piece of land properly otherwise described — it is not easy to see how he can complain of a mistake, for as to him there is no -mistake. He gets a deed to what he buys, and his remedy for failure of title is upon the warranties of his grantors, immediate or remote, if any there be.
The eighth ground of the demurrer is: “It appears from the allegations of the bill that the complainant purchased at foreclosure sale the property as described in the foreclosure deeds subsequently made to him.” This assignment aptly attacks the bill for the defect of averment above pointed out and discussed, and should have been sustained. On the original hearing this feature of the case was overlooked, and on the first application for rehearing the considerations above set forth led to my concurrence in the granting of that rehearing, and uoav lead to my concurrence in the denial of the present application.
3. The act approved April 5, 1911 (Sess. Acts 1911, p. 199), relating to the reformation of mistakes of description in deeds, is cited by appellee as material to the rights of the parties to this cause. But a construction of that act is now unnecessary, since at the time of its passage this suit was already pending. The act is not remedial, but is, on the contrary, definitive of substantive rights, and cannot be applied to pending-suits without violating section 95 of the Constitution, which declares that, “after suit has been commenced on any cause of action, the Legislature shall have no poAver *310to take away such cause of- action, or destroy any existing defense to such suit.”
• All the Justices concur in this opinion and in the conclusions stated, except Dowdell, C. J., who dissents from the conclusion that the bill is defective in not showing that complainant intended to buy other land than that actually described in his deed.
It results that the appellee’s application for a rehearing must be denied.
Application overruled